Citation Nr: 9929345	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  93-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased for degenerative disc disease 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for sinusitis. 

3.  Entitlement to an increased (compensable) rating for 
migraine headaches.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from April 1964 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision.  

Originally, in addition to the claims set forth on the title 
page of the decision, the appeal involved service connection 
for arthritis of both hips and an increased rating for 
degenerative arthritis of the lumbosacral spine.  The Board 
in its October 1995 decision, granted service connection for 
degenerative arthritis of the hips, remanded the issue of an 
increased rating for degenerative arthritis of the lumbar 
spine and denied the remaining claims for increased ratings.  
The veteran appealed the Board's October 1995 decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  

The parties filed a joint motion by which they sought to 
vacate the Board's decision to deny claims for increased 
(compensable) ratings for sinusitis and for migraine 
headaches.  The parties sought to have these issues remanded 
to the Board for a decision reflecting adequate reasons and 
bases for its determination.  In addition, on joint motion, 
the parties agree that the veteran  had not been afforded a 
VA examination since 1991 to ascertain the current nature and 
severity of the service-connected sinusitis and migraine 
headaches.  Finally, the parties requested the Court to 
assume jurisdiction over the issue of entitlement to TDIU was 
to be considered.  The Court adopted the joint motion in its 
August 1996 order.  I note that the Court dismissed the 
remaining issues including service connection for arthritis 
of both hips and entitlement to an increased rating for 
degenerative arthritis of the lumbosacral spine.  

In October 1997, pursuant to the Court order, the Board 
remanded the veterans claims to the RO for additional 
development that included retrieving additional treatment 
records, conducting additional examinations and consideration 
of the changes in rating criteria for respiratory disorders, 
effective October 7, 1995 (See 61 Fed. Reg. 46720-46731 
(September 5, 1996).  

In its current status, the case returns to the Board, 
following completion of development made pursuant the October 
1997 remand.  Over the pendant period the RO granted an 
increased rating from a noncompensable to a 10 percent rating 
for service-connected sinusitis in its August 1998 rating 
decision.  In an April 1999 rating the disability rating for 
service-connected asthma was deferred.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet. App. 35, 38 (1993).  

However, by the same rating action entitlement to TDIU was 
denied.  The Court remanded the claim to the Board for 
adjudication.  In so doing, the Court took jurisdiction of 
that issue.  Consequently, the law of the case requires a 
determination that there has been a final decision by the 
Board on that issue.  See In Re Fee Agreement of  Smith, 10 
Vet. App. 311 (1997) (failure of Board to adjudicate of claim 
for TDIU was a final adverse Board decision with respect to 
that 

claim, entitling veteran's counsel to seek payment of 
attorney fees).  Also, the Court's assertion of jurisdiction 
on the claim of TDIU presumes a determination that an NOD was 
filed on that issue on or after November 18, 1988.  See 
Corchado v. Derwinski, 1 Vet. App. 160 (1991) (Congress 
granted Court subject-matter jurisdiction over decisions of 
the Board in which NODs were filed on or after November 18, 
1988).  The Board is precluded from making a contrary 
determination under the law of the case.  In Re Fee Agreement 
of Smith, supra.   The issue of TDIU will be addressed in the 
REMAND portion of this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is currently manifested by moderate 
intervertebral disc syndrome (IDS) and moderate limitation of 
motion.  

3.  The veteran's sinusitis is currently manifested by 
recurrent sinus infections with greenish discharge, headaches 
occurring every three months.  

4.  The veteran's migraine headaches are currently manifested 
by mild to moderated headaches occurring 1 to 2 times a week 
without evidence of prostrating headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 degrees 
for degenerative arthritis of the lumbosacral spine have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Codes 5003, 5292, 5295 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.97, Code 6513 (1998).   

3.  The criteria for an increased (compensable ) rating for 
migraine headaches have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Code 8110 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATINGS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected sinusitis or migraine.  That is, she has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disabilities in accordance with the applicable rating code.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for 
degenerative disc disease of the lumbosacral spine, sinusitis 
and migraine headaches in a October 1991 rating decision.  A 
noncompensable rating was assigned to each of these 
disabilities, except degenerative disc disease of the 
lumbosacral spine that was afforded a 20 percent rating.  By 
a rating decision, dated in April 1999 the disability rating 
for sinusitis was increased to a 10 percent evaluation.  By 
the same rating the RO confirmed and continued the 
noncompensable disability rating for the service-connected 
migraine headache.  For the sake of clarity, the veteran's 
entitlement to a higher rating for each disability will be 
discussed separately.  

1.  Degenerative Disc Disease of the Lumbosacral Spine with 
Radiculopathy.

The veteran has been afforded a 20 percent rating under the 
provision of 38 C.F.R. § 4.71a, Code 5293, that pertains to 
IDS.  

The veteran underwent VA examination in September 1991.  At 
that time, she presented a history of the initial onset of 
back pain in 1978.  In 1986, she developed left hip pain 
radiating down the left leg, and numbness into the left foot.  
On examination, the veteran demonstrated trunk motion, 
limited to 75 degrees of flexion and lateral motion that was 
described as markedly limited, bilaterally.  Straight leg 
raising on the left was accomplished to 60 degrees and to 
about 75 degrees on the left.  X-ray examination of the 
lumbar spine showed degenerative changes and disc space 
narrowing at L5-S1 and L2-3.  

The veteran was examined again in January 1998.  At that 
time, the veteran reported that she had recently developed 
numbness in right lateral calf.  X-ray examination was 
interpreted as showing foraminal narrowing at the lumbar L4-5 
level and L5-S1 level.  There was decreased disc space height 
from L5 to S1 as well.  Forward flexion was to 75 degrees, 
backward extension was to 10 degrees, left lateral flexion 
was to 20 degrees, right lateral flexion was to 15 degrees.  
Lateral rotation was 35 degrees on the left and 40 degrees on 
the left.  Sensation examination showed decreased dermatome 
on the left L5 distribution.  Muscle strength was 5/5, except 
left hamstring.  No pain on motion was indicated.  Her back 
pain was considered to be mild to moderate as well.  There 
was no evidence of lumbar stenosis, lumbar radiculopathy or 
lumbar myelopathy.  The clinical assessment was that the 
veteran demonstrated mild to moderate degenerative disease in 
L4-5 and L5-S1.  

A evaluation of 20 percent is warranted for moderate IDS with 
recurrent attacks.  The next higher evaluation of 40 percent 
requires severe symptoms with recurrent attacks and 
intermittent relief.  The clinical evidence has consistently 
indicated that the low back disability is productive of 
moderate disablement.  

Higher evaluations are also attainable under 
38 C.F.R. § 4.71a, Code 5292 for limitation of motion.  A 20 
percent rating is applicable for moderate limitation of 
motion and the next higher evaluation of 40 percent requires 
severe limitation of motion.  38 C.F.R. § 4.71a, 5292.  
Unfortunately, the veteran has not demonstrated more than 
moderate impairment of motion in the spine.  Consequently, a 
higher evaluation is not attainable under that provision.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1994).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Veterans Appeals has interpreted 38 U.S.C.A. § 1155 
as implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R.  § 4.14 
(1994).  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994)

Nevertheless, judicial interpretation of the law has 
concluded that DC 5293 involves limitation of range of 
motion.  Therefore, a veteran could not be rated under DC 
5293 for IDS based upon limitation of motion, and also be 
rated under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  VAOPGCPREC 
36-97 (December 12, 1997).  Further, in considering a rating 
under DC 5293, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered in determining a possible rating under DC 
5293.  

The veteran has not demonstrated the functional loss due to 
pain that would be equivalent to an evaluation in excess of 
the current schedular 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated no pain on motion at the most recent 
VA orthopedic examination.  Overall, all her complaints of 
back pain were considered to be mild to moderate in 
intensity.  Neither the medical records and reports nor the 
veteran's statements show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent for low back 
disability.  

2.  Sinusitis

At the September 1991 VA examination, the veteran reported 
that she had chronic sinus congestion requiring a Caldwell-
Luc operation in 1968.  The symptoms recurred in 1988 and 
1990.  A repeat surgery was performed through the nose in 
both sinuses.  Physical examination was unremarkable.  

The veteran was examined again in January 1998.  At that 
time, she complained of a burning sensation in the maxillary 
sinus.  She also reported dental pain that had been 
associated with her sinus condition.  She stated that she had 
intermittent nasal congestion and a clear to yellow discharge 
from the nose.  Every three to four months the discharge 
changes to a "frankly green" and is accompanied with low 
grade fever.  A history of allergic rhinitis was noted as 
well.  

Reports of VA outpatient treatment reflect that the frequency 
of recurrences was three months as indicated by the pulmonary 
report, dated in May 1996.   

Furthermore, the criteria in the VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from service-connected respiratory disorders were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996), with 
61 Fed.Reg. 46720-46731 (Sept. 5, 1996), codified at 8 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1998).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC. 11-97 at 2.

According to the provisions in effect prior to the September 
1996 changes, a 10 percent rating is applicable for sinusitis 
manifested by moderate symptoms with discharge or crusting or 
scabbing and infrequent headaches.  A 30 percent rating is 
applicable for severe sinusitis with frequently 
incapacitating recurrence severe and frequent headaches and 
crusting reflecting purulence.  38 C.F.R. § 4.97, Code 6513.  

The criteria in effect since the September 1996 changes 
require a one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, purulent discharge or crusting.  The next higher 
evaluation of 30 percent requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain an purulent 
discharge or crusting.  38 C.F.R. § 4.97, Code 6513.  
The clinical record confirms that the veteran had recurrence 
of sinus infections with greenish drainage less than six 
times a year, inasmuch as the reported frequency has been 
reported to be every three months, or four times a year.  In 
view of the foregoing, the preponderance of the evidence is 
against a higher schedular rating for the veteran's 
sinusitis.   

3.  Migraine Headaches

Since 1988, the veteran experienced pain in the right 
temporoparietal area.  The initial onset was accompanied by 
sudden loss of vision in the right eye and pain in the right 
side of the head.  Since that time, she has had episodes 
accompanied by  circles of light or loss of vision.  

When examined in February 1999, the veteran reported that she 
never had a recurrence of blindness with headaches.  However, 
reported that she frequently has pounding, right-sided 
headaches associated with scalp tenderness, photophobia, 
nausea, decreased appetite and occasionally flashing lights 
in bilateral visual fields prior to and during the headaches.  
These had occurred in the past while she was working.  At 
those times, she was required to sit down in a quiet place, 
put her head down, and use a cold pack on her head.  After 
resting, for about an hour, she usually had some relief.  At 
the time of her January 1999 examination, she reported that 
she was not on any prophylactic medication.  The examiner 
opined that the veteran had migraine headache syndrome that 
was "not disabling and was moderate in intensity, generally 
lasting only 30 minutes to two hours but sometimes with scalp 
tenderness lasting approximately three days."  

A 10 percent rating is warranted for migraine headaches 
characterized by prostrating attacks occurring on an average 
of one in two months over the last several months.  A 
noncompensable rating is warranted for migraine headaches 
requires less frequent attacks.  38 C.F.R. § 4.124a, 8100.  

The clinical record fails to disclose treatment of the 
frequency required for a compensable evaluation.  The 
veteran, however, has provided testimony in at the 1993 
Travel Board hearing to the effect that she was having 
headaches at a frequency of once a week.  In addition, the 
report of the February 1999 VA neurological examination shows 
that the veteran reported having headaches once or twice a 
week.  While this information is probative as to the element 
of frequency of headaches, I note that the pertinent 
diagnostic code includes an additional element relative to 
the severity of the attacks.  In particular, Diagnostic Code 
8100 requires that the attacks be "prostrating" in nature.  
In her testimony, as well as throughout the veteran's 
clinical record, the veteran reported that she had frequent 
headaches.  However, she has not described prostrating 
attacks occurring on the average of one in two months, which 
are necessary to satisfy the criteria for the next higher 
evaluation of 10 percent.  Likewise, the clinical record 
contains references to headaches that are mild to moderate in 
degree.  For example, the report of the February 1999 VA 
examination shows that the veteran was determined to have 
headaches that were moderate in intensity.  Consequently, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for migraine headaches.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations and has not 
demonstrated marked interference with her employment as to 
require consideration of extraschedular ratings for her 
service connected disabilities.  

ORDER

An increased rating for degenerative disc disease of the 
lumbosacral spine is denied

An increased rating for sinusitis is denied.  

An increased (compensable) rating for migraine headaches is 
denied.  


REMAND

With respect to the final issue of entitlement to a TDIU, I 
note that additional clarification is warranted prior to 
completion of appellate action.  I note initially that the 
most recent rating decisions reflects that the veteran's 
degenerative disc disease of the cervical spine has been 
afforded a 10 percent rating.  However, there is some 
indication from the record that more than one disc level is 
affected.  In addition, I note that pursuant to the Board's 
recent decision, the RO granted service connection for 
osteoarthritis of the hips, assigning a 10 percent rating for 
both hips.  Consideration should be given to the assignment 
of a separate rating for disability in each hip.  

In view of the foregoing and in order to afford the veteran 
every consideration in the presentation of her case, these 
matters are remanded to the RO for the following actions:  

1.  The RO should take all appropriate 
action to determine if the service-
connected cervical spine condition 
involves multiple levels of the cervical 
spine.  

2.  The RO should consider the propriety 
of affording separate ratings for each of 
the service-connected hips.  

3.  The RO then should review the 
veteran's claim individual 
unemployability in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 


